DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach either individually or in combination, along with the other limitations of the claims, setting of the actual number of downlink repetitions according to the conditions and transmitting the data to the terminal accordingly.
Prior Art Oizumi et al. (US Publication 2019/0075556 A1) teaches, setting a soft buffer for the second downlink data is sized according to a maximum number of downlink HAQ retransmissions (see figures 7A and 7B).
Prior Art Zhang et al. (US Publication 2016/0192247 A1) teaches, when the maximum number of retransmissions is reached for the PDCCH order that is used for allocating a dedicated random access resource and sent by the secondary base station to the user equipment, or the maximum number of attempts for receiving a random access request sent by the user equipment is reached, the secondary base station determines that the identifier of the user equipment is the identifier of the failed user equipment, and the secondary base station determines that the identifier of the secondary serving cell that sends the PDCCH order or receives the random access request is the identifier of the failed secondary serving cell, or the secondary base  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAY P PATEL/Primary Examiner, Art Unit 2466